Title: To George Washington from Thomas Posey, 11 February 1782
From: Posey, Thomas
To: Washington, George


                  
                     
                     Sir
                     Cumberland Old Court House February 11th 1782
                  
                  Yesterday Colonel Febiger Shewed me a Letter which he received from Your Excellencie the contents of which I processed and Feel myself accordingly unhappy to think, in some measure my conduct, in being a part in the representation from the Officers to Colonel Febiger, is considerable.  I agree with you that our Conduct in a great degree is blamable, we might have represented a State of our greivances in a more eligible mode for it is only to make known our Situation that induced the Officers to write to Colonel Febiger in hopes that it might be a means of procuring some small Supplies to subsist us on our march to the Southern Army.  I believe you to be nearly Acquainted with the Circumstances that most of your Officers are reduced to.  I am sensible you are acquainted with what relief our Country has afforded us that it has been quite inadequate for our common support; but at the same time, I believe her Supplies to us have been such as she, from the State she has been reduced to by her external and internal Enemies, has been able to grant us.
                  However distressing the situation of the Officers is or may have been, I assure you there is not one, to my knowledge, that was concerned in the representation to Colonel Febiger, but has allways expressed a desire to march to the assistance of General Greene as soon as the Men could possibly be equipt for that purpose.
                  The State of Virginia has made an attempt to afford her Officers some relief by granting them Certificates payable in whatever might arise from the Sail of Confiscated Estates, on the credit of which we have only been able to obtain Goods and Money to the amount of one Thousand pound and even that we are beholden to Mr Ross and his influence with the Merchants for.  As to the Officers having  most distant Idea of not marching without  the whole of their pay from the Country, I am  was not intended, though. I believe, there might have been some unhappy expressions made use of in the Letter to Colonel Febiger that might have induced you to believe so, but I hope you have a better opinion of the most of us than to think it is for the sake of pay, alleged that has induced or induces us to take on the Charater of Soldiers.
                  All that I can say is, that I wish I had not been one that signed the letter without having more maturely Considered many parts of it, for I am affraid it may have a tendency to injure my Character which I hold exceeding dear.  I am with every degree of Respect Your Excellencie’s Mo. Obdt and Very Humble Servant
                  
                     Thomas Posey
                  
               